



Exhibit 10.1
ENVISTA HOLDINGS CORPORATION
2019 OMNIBUS INCENTIVE PLAN
FORM OF STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Envista Holdings
Corporation 2019 Omnibus Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Agreement (the “Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name:
Optionee ID:
The undersigned Optionee has been granted Options to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant    _______________________________    
Exercise Price per Share    $______________________    
Total Number of Shares Granted __________________        
Type of Option    Nonstatutory Stock Option
Expiration Date    Tenth anniversary of Date of Grant
Vesting Schedule:


























    





--------------------------------------------------------------------------------









II.
AGREEMENT



1.Grant of Option. The Company hereby grants to the Optionee named in this Grant
Notice (the “Optionee”), an option (the “Option” or the “Options” as the case
may be) to purchase the number of shares of Common Stock (the “Shares”) set
forth in the Grant Notice, at the exercise price per Share set forth in the
Grant Notice (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference.


2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to the Optionee shall not vest until the
Optionee continues to be actively employed with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such Options. The Time-Based
Vesting Criteria applicable to an Option are referred to as “Vesting
Conditions,” and the earliest date upon which all Vesting Conditions are
satisfied is referred to as the “Vesting Date.” The Vesting Conditions for an
Option received by the Optionee are established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (or by one or more members
of Company management, if such power has been delegated in accordance with the
Plan and applicable law) and reflected in the account maintained for the
Optionee by an external third party administrator of the Options. Further,
during any approved leave of absence (and without limiting the application of
any other rules governing leaves of absence that the Committee may approve from
time to time pursuant to the Plan), to the extent permitted by applicable law,
the Committee shall have discretion to provide that the vesting of the Options
shall be frozen as of the first day of the leave (or as of any subsequent day
during such leave, as applicable) and shall not resume until and unless the
Optionee returns to active employment prior to the Expiration Date of the
Options.
(b)    Fractional Shares. The Company will not issue fractional Shares upon the
exercise of an Option. Any fractional Share will be rounded up and issued to the
Optionee in a whole Share; provided that to the extent rounding a fractional
Share up would result in the imposition of either (i) individual tax and penalty
interest charges imposed under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), or (ii) adverse tax consequences if the Optionee is located
outside of the United States, the fractional Share will be rounded down without
the payment of any consideration in respect of such fractional Share.
(c)    Addenda. The provisions of any addenda attached hereto are incorporated
by reference herein and made a part of this Agreement, and to the extent any
provision in any such addenda conflicts with any provision set forth elsewhere
in this Agreement (including without limitation any provisions relating to
Retirement), the provision set forth in any such addenda shall control.
3.
Exercise of Option.

(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Grant Notice and with the
applicable provisions of the Plan and this Agreement.


(b)Method and Time of Exercise. This Option shall be exercisable by any method
permitted by the Plan and this Agreement that is made available from time to
time by the external third party administrator of the Options. An exercise may
be made with respect to whole Shares only, and not for a fraction of a Share.
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.


(c)Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Options are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are





--------------------------------------------------------------------------------





in possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.


(d)Automatic Exercise Upon Expiration Date. Notwithstanding any other provision
of this Agreement (other than this Section), on the last trading day on which
all or a portion of the outstanding Option may be exercised, if as of the close
of trading on such day the then Fair Market Value of a Share exceeds the per
share Exercise Price of the Option by at least $.01 (such expiring portion of
the Option that is so in-the-money, an “Auto-Exercise Eligible Option”),the
Optionee will be deemed to have automatically exercised such Auto-Exercise
Eligible Option (to the extent it has not previously been exercised, forfeited
or terminated) as of the close of trading in accordance with the provisions of
this Section. In the event of an automatic exercise pursuant to this Section,
the Company will reduce the number of Shares issued to the Optionee upon such
automatic exercise of the Auto-Exercise Eligible Option in an amount necessary
to satisfy (1) the Optionee’s Exercise Price obligation for the Auto-Exercise
Eligible Option, and (2) the minimum amount (or such other rate that will not
cause adverse accounting consequences for the Company) of tax required to be
withheld arising upon the automatic exercise in accordance with the procedures
of Section 6(f) of the Plan (unless the Committee deems that a different method
of satisfying the tax withholding obligations is practicable and advisable), in
each case based on the Fair Market Value of the Shares as of the close of
trading on the date of exercise. The Optionee may notify the Plan record-keeper
in writing in advance that the Optionee does not wish for the Auto-Exercise
Eligible Option to be exercised. This Section shall not apply to the Option to
the extent that this Section causes the Option to fail to qualify for favorable
tax treatment under applicable law. In its discretion, the Company may determine
to cease automatically exercising Options at any time.


4. Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:


(a)    cash, delivered to the external third party administrator of the Options
in any methodology permitted by such third party administrator;


(b)    payment under a cashless exercise program approved by the Company or
through a broker-dealer sale and remittance procedure pursuant to which the
Optionee (i) shall provide written instructions to a licensed broker acceptable
to the Company and acting as agent for the Optionee to effect the immediate sale
of some or all of the purchased Shares and to remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or


(c)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Options.


5. Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unvested Options shall
be automatically forfeited by the Optionee as of the date of termination and the
Optionee’s right to receive options under the Plan shall also terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased to be actively employed by (or, if the Optionee
is a consultant or director, has ceased actively providing services to) the
Company or Eligible Subsidiary, and the effective date on which such active
employment (or active service-providing relationship) terminated. The Optionee’s
active employer-employee or other active service-providing relationship will not
be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law) and in the event of the
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), the Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under applicable law. Unless the Committee provides otherwise (1) termination of
the Optionee’s employment will include instances in which the Optionee is
terminated and immediately rehired as an independent contractor, and (2) the
spin‑off, sale, or disposition of the Optionee’s employer from the Company or an
Eligible Subsidiary (whether by transfer of shares, assets or otherwise) such
that the Optionee’s employer no longer constitutes an Eligible Subsidiary will
constitute a termination of employment or service.
(b)    General Post-Termination Exercise Period. In the event the Optionee’s
employment (or other active service-providing relationship, as applicable) with
the Company or an Eligible Subsidiary terminates for any reason (other than
death, Disability, Early Retirement, Normal Retirement or Gross Misconduct),
whether or not in breach of applicable labor laws,





--------------------------------------------------------------------------------





the Optionee shall have a period of 90 days, commencing with the date the
Optionee is no longer actively employed (or is no longer actively providing
services, as applicable), to exercise the vested portion of any outstanding
Options, subject to the Expiration Date of the Option. However, if the exercise
of an Option following the Optionee’s termination of employment (to the extent
such post-termination exercise is permitted under Section 12(a) of the Plan) is
not covered by an effective registration statement on file with the U.S.
Securities and Exchange Commission, then the Option will terminate upon the
later of (i) thirty (30) days after such exercise becomes covered by an
effective registration statement, (ii) in the event that a sale of Shares would
subject the Optionee to liability under Section 16(b) of the Exchange Act,
thirty (30) days after the last date on which such sale would result in
liability, or (iii) the end of the original post-termination exercise period,
but in no event may the Option be exercised after the Expiration Date of the
Option.
(c)    Death. Upon the Optionee’s death prior to termination of employment (or
other active service-providing relationship, as applicable), unless contrary to
applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unexpired Options shall
become fully exercisable and may be exercised for a period of twelve (12) months
thereafter (subject to the Expiration Date of the Option) by the personal
representative of the Optionee’s estate or any other person to whom the Option
is transferred under a will or under the applicable laws of descent and
distribution.
(d)    Disability. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Disability, unless contrary to applicable
law and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the Option, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and the
Optionee shall have until the first anniversary of the Optionee’s termination of
employment for Disability (subject to the Expiration Date of the Option) to
exercise the vested portion of any outstanding Options.
(e)    Early Retirement. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Early Retirement, and the Date of Grant
of the Option precedes the Optionee’s Early Retirement date by at least six (6)
months, with respect to each Tranche that is unvested as of the Early Retirement
date (a “Tranche” consists of all portions of the Option as to which the
Time-Based Vesting Criteria are scheduled to be satisfied on the same date), a
pro-rata portion of such Tranche (i.e. based on the ratio of (x) the number of
full or partial months worked by the Optionee from the Date of Grant to the
Early Retirement date to (y) the total number of months in the original
time-based vesting schedule of the Tranche) will continue to vest and such
Options together with any Options that are vested as of the Optionee’s Early
Retirement date shall remain outstanding and (once vested) may be exercised
until the fifth anniversary of the Early Retirement date (or if earlier, the
Expiration Date of the Option). If the Date of Grant of the Option does not
precede the Optionee’s Early Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 5, as applicable.
(f)    Normal Retirement. In the event the Optionee’s employment (or other
active service-providing relationship) with the Company or an Eligible
Subsidiary terminates by reason of the Optionee’s Normal Retirement, and the
Date of Grant of the Option precedes the Optionee’s Normal Retirement date by at
least six (6) months, the Optionee’s unvested Options will continue to vest and
such Options together with any Options that are vested as of the Optionee’s
Normal Retirement date shall remain outstanding and (once vested) may be
exercised until the fifth anniversary of the Normal Retirement date (or if
earlier, the Expiration Date of the Option). If the Date of Grant of the Option
does not precede the Optionee’s Normal Retirement date by at least six (6)
months, the post-termination exercise period with respect to such Option shall
be governed by the other provisions of this Section 5, as applicable.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Optionee’s unexercised
Options shall terminate and be forfeited immediately without consideration. The
Optionee acknowledges and agrees that the Optionee’s termination of employment
shall also be deemed to be a termination of employment by reason of the
Optionee’s Gross Misconduct if, after the Optionee’s employment has terminated,
facts and circumstances are discovered or confirmed by the Company that would
have justified a termination for Gross Misconduct.
(h)    Violation of Post Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment or service-providing
relationship, as applicable, with the Company or an Eligible Subsidiary, such
Options shall nevertheless expire as of the date the Optionee violates any
covenant not to compete or other post termination covenant that exists between
the Optionee on the one hand and the Company or any Subsidiary of the Company,
on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation





--------------------------------------------------------------------------------





of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.


6. Non-Transferability of Option; Term of Option.


(a)    Unless the Committee determines otherwise in advance in writing, the
Option may not be transferred in any manner otherwise than by will or by the
applicable laws of descent or distribution and may be exercised during the
lifetime of the Optionee only by the Optionee and/or by his or her duly
appointed guardian. The terms of the Plan and this Agreement shall be binding
upon the executors, administrators, heirs and permitted successors and assigns
of the Optionee.
(b)Notwithstanding any other term in this Agreement, the Option may be exercised
only prior to the Expiration Date set out in the Grant Notice, and may be
exercised during such term only in accordance with the Plan and the terms of
this Agreement.


7. Amendment of Option or Plan.


(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof. The Optionee expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Board may
amend, modify or terminate the Plan or any Option in any respect at any time;
provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Optionee’s rights hereunder can be made only
in an express written contract signed by the Company and the Optionee.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Optionee’s rights
under outstanding Options as it deems necessary or advisable, in its sole
discretion and without the consent of the Optionee, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
(b)     The Optionee acknowledges and agrees that if the Optionee changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion (1) reduce or eliminate the Optionee’s unvested
Options, and/or (2) extend any vesting schedule to one or more dates that occur
on or before the Expiration Date.


8.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related-items (“Tax Related-Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related-Items
associated with the Option is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company and that the Company and the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax Related-Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for Tax
Related-Items. Further, if Optionee is subject to tax in more than one
jurisdiction, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Related-Items in more than one jurisdiction.
The Optionee shall, no later than the date as of which the value of an Option
first becomes includible in the gross income of the Optionee for purposes of Tax
Related-Items, pay to the Company and/or the Employer, or make arrangements
satisfactory to the Administrator (in its sole discretion) regarding payment of,
all Tax Related-Items required by applicable law to be withheld by the Company
and/or the Employer with respect to the Option.  The obligations of the Company
under the Plan shall be conditional on the making of such payments or
arrangements, and the Company and/or the Employer shall, to the extent permitted
by applicable law, have the right to deduct any such Tax Related-Items from any
payment of any kind otherwise due to the Optionee.  The Company shall have the
right to require the Optionee to remit to the Company an amount in cash
sufficient to satisfy any applicable withholding requirements related thereto. 
With the approval of the Administrator, the Optionee may satisfy the foregoing
requirement by either (i) electing to have the Company withhold from delivery of
Shares or (ii) delivering already owned unrestricted





--------------------------------------------------------------------------------





Shares, in each case, having a value equal to the minimum amount of tax required
to be withheld (or such other rate that will not cause adverse accounting
consequences for the Company).  Any such Shares shall be valued at their Fair
Market Value on the date as of which the amount of Tax Related-Items to be
withheld is determined.  Such an election may be made with respect to all or any
portion of the Shares to be delivered pursuant to the Option.  The Company may
also use any other method or combination of methods of obtaining the necessary
payment or proceeds, as permitted by applicable law, to satisfy its withholding
obligation with respect to any Option.
Depending on the withholding method, the Company may withhold or account for Tax
Related-Items by considering maximum applicable rates to the extent permitted by
the Plan, in which case the Optionee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax Related-Items is satisfied by withholding in Shares, for tax
purposes, the Optionee shall be deemed to have been issued the full member of
Shares issued upon exercise of the Options notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax Related-Items.
(b)    Code Section 409A. Payments made pursuant to the Plan and this Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in this Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Optionee by Section
409A, and the Optionee shall have no recourse against the Company or any of its
Eligible Subsidiaries for payment of any such tax, penalty or interest imposed
by Section 409A.


9. Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.


10. No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Optionee’s employment at any time, with or without cause
(subject to any employment agreement the Optionee may otherwise have with the
Company or an Eligible Subsidiary thereof and/or applicable law).




11.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether optionees are similarly
situated.




12. Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.


13. Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt, the Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. The Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.





--------------------------------------------------------------------------------





(c)    If the Optionee executes this Agreement multiple times (for example, if
the Optionee first executes this Agreement in electronic form and subsequently
executes this Agreement in paper form), the Optionee acknowledges and agrees
that (i) no matter how many versions of this Agreement are executed and in
whatever medium, this Agreement only evidences a single grant of Options
relating to the number of Shares set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.


14. Data Privacy. The Company is located at 200 S. Kraemer Blvd., Building E,
Brea, California 92821, United States of America and grants Options under the
Plan to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of Options under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices
(“Personal Data Activities”). In accepting the grant of the Option, the Optionee
expressly and explicitly consents to the Personal Data Activities as described
herein.
(a)    Data Collection, Processing and Usage. The Company collects, processes
and uses the Optionee’s personal data, including the Optionee’s name, home
address, e-mail address, and telephone number, date of birth, social insurance /
passport number or other identification number (e.g. resident registration
number), salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all Options or any other equity compensation awards
granted, canceled, exercised, vested, or outstanding in the Optionee’s favor,
which the Company receives from the Optionee or the Employer ("Personal
Information"). In granting the Option under the Plan, the Company will collect
the Optionee’s Personal Information for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and usage of the Optionee’s Personal Information is
the Optionee’s consent.
(b)    Stock Plan Administration Service Provider. The Company transfers the
Optionee’s Personal Information to Fidelity Stock Plan Services LLC, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Optionee’s Personal Information with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Optionee to receive and trade Shares acquired under
the Plan. The Optionee will be asked to agree on separate terms and data
processing practices with the Stock Plan Administrator, which is a condition to
the Optionee’s ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Optionee should note that the
Optionee’s country of residence may have enacted data privacy laws that are
different from the United States. The Company’s legal basis for the transfer of
the Optionee’s Personal Information to the United States is the Optionee’s
consent.
(d)    Voluntariness and Consequences of Consent Denial or Withdrawal. The
Optionee’s participation in the Plan and his or her grant of consent is purely
voluntary. The Optionee may deny or withdraw his or her consent at any time. If
the Optionee does not consent, or if the Optionee later withdraws his or her
consent, the Optionee may be unable to participate in the Plan. This would not
affect the Optionee’s existing employment or salary; instead, the Optionee
merely may forfeit the opportunities associated with the Plan.
(e)    Data Subject Rights. The Optionee may have a number of rights under the
data privacy laws in the Optionee’s country of residence. For example, the
Optionee’s rights may include the right to (i) request access or copies of
Personal Information the Company processes, (ii) request rectification of
incorrect data. (iii) request deletion of data, (iv) place restrictions on
processing, (v) lodge complaints with competent authorities in the Optionee’s
country of residence, and/or (vi) request a list with the names and addresses of
any potential recipients of the Optionee’s personal data. To receive
clarification





--------------------------------------------------------------------------------





regarding the Optionee’s rights or to exercise his or her rights, the Optionee
should contact his or her local human resources department.


15. Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED
BY LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR
ADJUDICATION BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE
OPTION OR HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.


16. Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


17. Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Option must be commenced by Optionee within twelve (12) months of the
earliest date on which Optionee’s claim first arises, or Optionee’s cause of
action accrues, or such claim will be deemed waived by Optionee.


18.Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:
    (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the award of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
(c) all decisions with respect to future equity awards, if any, shall be at the
sole discretion of the Company;
(d) the Optionee’s participation in the Plan is voluntary;
(e) the Option, and the income and value of same, is an extraordinary item that
(i) does not constitute compensation of any kind for services of any kind
rendered to the Company or any Subsidiary, and (ii) is outside the scope of the
Optionee’s employment or service contract, if any;
(f) the Option, and the income and value of same, is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(g) the Option and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace or supplement any pension rights or
compensation
(h) unless otherwise agreed with the Company, the Option, and the income from
and value of same, are not granted as consideration for, or in connection with,
any service the Optionee may provide as a director of any Subsidiary;
(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(j) if the Shares do not increase in value, the Option will have no value;
(k) if the Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(l) in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,





--------------------------------------------------------------------------------





resulting from termination of the Optionee’s employment or continuous service
with the Company or any Subsidiary (for any reason whatsoever, whether or not
later found to be invalid or in breach of applicable labor laws of the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of the Options,
the Optionee agrees not to institute any claim against the Company or any
Subsidiary; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing/electronically
accepting this Agreement, Optionee shall be deemed to have irrevocably waived
the Optionee’s entitlement to pursue or seek remedy for any such claim; and
(m) neither the Company, the Employer nor any other Eligible Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the U.S. Dollar that may affect the value of the Option or of any
amounts due to the Optionee pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.


19. Language. The Optionee acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Optionee
has received the Plan, this Agreement, the Plan or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law.
20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other participant.
22. Insider Trading/Market Abuse Laws. By accepting the Options, the Optionee
acknowledges that the Optionee is bound by all the terms and conditions of any
Company insider trading policy as may be in effect from time to time. The
Optionee further acknowledges that, depending on the Optionee’s country, the
Optionee may be or may become subject to insider trading restrictions and/or
market abuse laws, which may affect the Optionee’s ability to accept, acquire,
sell or otherwise dispose of Shares, rights to Shares (e.g., Options) or rights
linked to the value of Shares under the Plan during such times as the Optionee
is considered to have “inside information” regarding the Company (as defined by
the laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Optionee
placed before the Optionee possessed inside information. Furthermore, the
Optionee could be prohibited from (i) disclosing the inside information to any
third party, which may include fellow employees and (ii) “tipping” third parties
or causing them otherwise to buy or sell securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any Company insider trading policy as may be in effect
from time to time. The Optionee acknowledges that it is the Optionee’s personal
responsibility to comply with any applicable restrictions, and Optionee should
speak to his or her personal advisor on this matter.
23.Legal and Tax Compliance; Cooperation. If the Optionee resides or is employed
outside of the United States, the Optionee agrees, as a condition of the grant
of the Options, to repatriate all payments attributable to the Shares and/or
cash acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of Shares acquired pursuant to the Options) if
required by and in accordance with local foreign exchange rules and regulations
in the Optionee’s country of residence (and country of employment, if
different). In addition, the Optionee also agrees to take any and all actions,
and consent to any and all actions taken by the Company and its Eligible
Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the Optionee’s
country of residence (and country of employment, if different). Finally, the
Optionee agrees to take any and all actions as may be required to comply with
the Optionee’s personal legal and tax obligations under local laws, rules and
regulations in the Optionee’s country of residence (and country of employment,
if different).
24. Private Offering. The grant of the Options is not intended to be a public
offering of securities in the Optionee’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the Options (unless otherwise required under local law).
No employee of the Company is permitted to advise the Optionee on whether the
Optionee should purchase Shares under the Plan or provide the Optionee with any
legal, tax or financial advice with respect to the grant of the Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, the Optionee should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Optionee should carefully review
all of the materials related to the Options and the Plan, and the Optionee
should consult with the Optionee’s personal legal, tax and financial advisors
for professional advice in relation to the Optionee’s personal circumstances.





--------------------------------------------------------------------------------





25. Foreign Asset/Account Reporting and Exchange Controls. The Optionee’s
country may have certain exchange control and/or foreign asset/account reporting
requirements which may affect the Optionee’s ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares or sale proceeds resulting from the sale of Shares)
in a brokerage or bank account outside the Optionee’s country. The Optionee may
be required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Optionee may be required to repatriate
sale proceeds or other funds received as a result of the Optionee’s
participation in the Plan to the Optionee’s country through a designated bank or
broker within a certain time after receipt. The Optionee acknowledges that it is
his or her responsibility to comply with any applicable regulations, and that
the Optionee should speak to his or her personal advisor on this matter.
26.     Addendums. Notwithstanding any provisions of this Agreement, the Option
and any Shares acquired under the Plan shall be subject to any special terms and
conditions for the Optionee’s country of employment and country of residence, if
different, as set forth in any of the Addendums. Moreover, if the Optionee
relocates to one of the countries included in any of the Addendums, the special
terms and conditions for such country will apply to the Optionee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate the
Optionee’s transfer). The Addendums constitute part of this Agreement.
        
27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons and provided
the imposition of the term or condition will not result in adverse accounting
expense to the Company, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


28. Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Envista Holdings Corporation Recoupment Policy in the form
approved by the Committee from time to time (including any successor thereto,
the “Policy”) and to the terms required by applicable law; and the terms of the
Policy and such applicable law are incorporated by reference herein and made a
part hereof. For purposes of the foregoing, the Optionee expressly and
explicitly authorizes the Company to issue instructions, on the Optionee’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold the Optionee’s Shares and other amounts acquired pursuant to the
Optionee’s Options, to re-convey, transfer or otherwise return such Shares
and/or other amounts to the Company upon the Company’s enforcement of the
Policy. To the extent that this Agreement and the Policy conflict, the terms of
the Policy shall prevail.


29. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Optionee regarding
certain events relating to awards that the Optionee may have received or may in
the future receive under the Plan, such as notices reminding the Optionee of the
vesting or expiration date of certain awards. The Optionee acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to this
Agreement or otherwise) to provide any such notices; (2) to the extent the
Company does provide any such notices to the Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its Subsidiaries and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its Subsidiaries or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or the Optionee’s failure to
receive any such notices. The Optionee further agrees to notify the Company upon
any change in his or her residence address.


30. Limitations on Liability. Notwithstanding any other provisions of the Plan
or this Agreement, no individual acting as a director, employee, or agent of the
Company or any of its Subsidiaries will be liable to the Optionee or the
Optionee’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
Option.


31. Consent and Agreement With Respect to Plan. The Optionee (a) acknowledges
that the Plan and the prospectus relating thereto are available to the Optionee
on the website maintained by the Company’s third party stock plan administrator;
(b) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of this Agreement and the Plan; (c) accepts this Option subject to
all of the terms and provisions thereof; and (d) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.





--------------------------------------------------------------------------------







[If this Agreement is signed in paper form, complete and execute the following:]
OPTIONEE         ENVISTA HOLDINGS CORPORATION
___________________________         ______________________________________    
Signature
Signature

___________________________     ________________________________________
Print Name
Print Name

___________________________     _______________________________________
Title
 
Declaration of Data Privacy Consent. By providing the additional signature
below, the undersigned explicitly declares his or her consent to the data
processing operations described in Section 14 of this Agreement. This includes,
without limitation, the transfer of the Optionee’s Personal Information to, and
the processing of such data by, the Company, the Employer or, as the case may
be, the Stock Plan Administrator in the United States. The undersigned may
withdraw his or her consent at any time, with future effect and for any or no
reason as described in Section 14 of this Agreement.

OPTIONEE
__________________________________
Signature

































--------------------------------------------------------------------------------









ADDENDUM A
This Addendum includes special terms and conditions that govern the Option
granted to the Optionee if the Optionee resides and/or works in one of the
countries listed herein. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Grant Notice, the Agreement or
the Plan.
This Addendum also includes information regarding securities, exchange control,
tax and certain other issues of which the Optionee should be aware with respect
to the Optionee’s participation in the Plan. The information is based on the
securities, exchange control, tax and other laws in effect as of January 2020.
Such laws are often complex and change frequently. As a result, the Company
recommends that the Optionee not rely on the information contained herein as the
only source of information relating to the consequences of the Optionee’s
participation in the Plan because the information may be out of date at the time
the Optionee exercises the Option or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee should to seek
appropriate professional advice as to how the relevant laws in the Optionee’s
country apply to the Optionee’s specific situation.
If the Optionee is a citizen or resident (or is considered as such for local tax
purposes) of a country other than the one in which the Optionee is currently
working and/or residing, or if the Optionee transfers employment and/or
residency to another country after the grant of the Option, the information
contained herein may not be applicable to the Optionee in the same manner.
EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) For the avoidance of
doubt, references to the European Union / European Economic Area in this
Addendum include currently the United Kingdom. and Switzerland
Data Privacy
If the Optionee resides and/or is employed in the EU / EEA, the following
provision replaces Section 14 of the Agreement:
The Company is located at 200 S. Kraemer Blvd., Building E, Brea California
92821 and grants Options under the Plan to employees of the Company and its
Subsidiaries in its sole discretion. The Optionee should review the following
information about the Company’s data processing practices.
(a)Data Collection, Processing and Usage. Pursuant to applicable data protection
laws, the Optionee is hereby notified that the Company collects, processes, and
uses certain personally-identifiable information about the Optionee;
specifically, including the Optionee’s name, home address, email address and
telephone number, date of birth, social insurance / passport number or other
identification number (e.g. resident registration number), salary, citizenship,
job title, any Shares or directorships held in the Company, and details of all
Options or any other equity compensation awards granted, canceled, exercised,
vested, or outstanding in the Optionee’s favor, which the Company receives from
the Optionee or the Employer ("Personal Information"). In granting the Options
under the Plan, the Company will collect the Optionee’s personal data for
purposes of allocating Shares and implementing, administering and managing the
Plan. The Company's legal basis for collecting, processing and using the
Optionee's Personal Information will be the Company's necessity to execute its
contractual obligations under this Agreement and to comply with its legal
obligations. The Optionee’s refusal to provide Personal Information may affect
the Optionee’s ability to participate in the Plan. As such, by participating in
the Plan, the Optionee voluntarily acknowledges the collection, processing and
use, of the Optionee’s Personal Information as described herein.


(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Fidelity Stock Plan Services LLC, an independent service provider based
in the United States, which assists the Company with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share the Optionee’s Personal Information with another company that serves in a
similar manner. The Stock Plan Administrator will open an account for the
Optionee to receive and trade Shares acquired under the Plan. The Optionee will
be asked to agree on separate terms and data processing practices with the Stock
Plan Administrator, which is a condition to the Optionee’s ability to
participate in the Plan.
(c)International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. The Company can only meet its contractual
obligations to the Optionee if the Optionee’s Personal Information is
transferred to the United States. The Company’s legal basis for the transfer of
the Optionee’s Personal Information to the United States is to satisfy its
contractual obligations under the terms of this Agreement and/or its use of the
standard data protection clauses adopted by the EU Commission.
(d)Data Retention. The Company will use the Optionee’s Personal Information only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan or as required to comply with legal or regulatory
obligations,





--------------------------------------------------------------------------------





including under tax and securities laws. When the Company no longer needs the
Optionee’s Personal Information, the Company will remove it from its systems. If
the Company keeps the Optionee’s data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be for compliance
with relevant laws or regulations.
(e)Data Subjects Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s country of residence (and country of employment,
if different). For example, the Optionee’s rights may include the right to (i)
request access or copies of personal data the Company processes pursuant to this
Agreement, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) request restrictions on processing, (v) lodge complaints with
competent authorities in the Optionee’s country of residence (and country of
employment, if different), and/or (vi) request a list with the names and
addresses of any potential recipients of the Optionee’s Personal Information. To
receive clarification regarding the Optionee’s rights or to exercise his or her
rights, the Optionee should contact his or her local human resources department.
ARGENTINA
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement:
In accepting the Option, the Optionee acknowledges and agrees that the grant of
the Options is made by the Company (not the Employer) in its sole discretion and
that the value of the Options or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Optionee
acknowledges and agrees that such benefits shall not accrue more frequently than
on the relevant Exercise Date(s).
Securities Law Notice
The Optionee understands that neither the grant of the Option nor the purchase
of Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement and the
underlying Shares are not listed on any stock exchange in Argentina. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Exchange Control
Exchange control regulations in Argentina are subject to frequent change. The
Optionee is solely responsible for complying with any and all Argentine currency
exchange restrictions, approvals and reporting requirements in connection with
the exercise and settlement of the Option, the subsequent sale of any Shares
acquired upon exercise/settlement and the receipt of any dividends paid on such
Shares. The Optionee should consult with his or her personal legal advisor
regarding any exchange control obligations Optionee may have in connection with
his or her participation in the Plan.
Foreign Asset/Account Reporting Information
If the Optionee holds Shares as of December 31 of any year, the Optionee is
required to report the holding of the Shares on his or her personal tax return
for the relevant year. The Optionee should consult with his or her personal tax
advisor to determine his or her personal reporting obligations.
AUSTRALIA
Australia Offer Document
The Optionee understands that the offering of the Plan in Australia is intended
to qualify for exemption from the prospectus requirements under Class Order
14/1000 issued by the Australian Securities and Investments Commission.
Participation in the Plan is subject to the terms and conditions set forth in
the Australian Offer Document (delivered to the Optionee separately), the Plan
and the Agreement provided to the Optionee.
Options Conditioned on Satisfaction of Regulatory Obligations
If the Optionee is (a) a director of a Subsidiary incorporated in Australia, or
(b) a person who is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the Option is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.
Termination of Employment





--------------------------------------------------------------------------------





Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Australia. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.


Securities Law Notice
If the Optionee acquires Shares under the Plan and subsequently offer the Shares
for sale to a person or entity resident in Australia, such offer may be subject
to disclosure requirements under Australian law, and the Optionee should obtain
legal advice regarding any applicable disclosure requirements prior to making
any such offer.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Optionee. If there is no
Australian bank involved in the transfer, the Optionee will be responsible for
filing the report.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
AUSTRIA
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Austria. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Austria. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Austria.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Austria, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Exchange Control Notice
If the Optionee holds Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank as follows: (i) on a
quarterly basis if the value of the Shares as of any given quarter meets or
exceeds €30,000,000; the deadline for filing the quarterly report is the 15th
day of the month following the end of the respective quarter and (ii) on an
annual basis if the value of the Shares as of December 31 meets or exceeds
€5,000,000; the deadline for filing the annual report is January 31 of the
following year.
When the Optionee sells Shares acquired under the Plan or receives a dividend
payment, the Optionee may be required to comply with certain exchange control
obligations if the cash proceeds are held outside of Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
Terms and Conditions
Options granted to the Optionee in Belgium shall not be accepted by the Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies the Optionee of the material terms and conditions
of the Option grant. Any acceptance given by the Optionee before the 61st day
following the grant date shall be null and void.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Belgium. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.





--------------------------------------------------------------------------------





For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Belgium. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Belgium.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Belgium, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The Optionee is required to report any securities (e.g., Shares acquired under
the Plan) or bank accounts (including brokerage accounts) opened and maintained
outside Belgium on his or her annual tax return. The Optionee will also be
required to provide the National Bank of Belgium with details regarding any such
account (including the account number, the name of the bank in which such
account is held and the country in which such account is located). This report,
as well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under Kredietcentrales /
Centrales des crédits caption.
Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax will apply when Shares acquired pursuant to the Option are sold.
The Optionee should consult with a personal tax or financial advisor for
additional details on the Optionee’s obligations with respect to the stock
exchange tax.
BRAZIL
Labor Law Policy and Acknowledgment
This provision supplements Section 18 of the Agreement:
By accepting the Option, the Optionee agrees that he or she is (i) making an
investment decision, (ii) that the Option will be exercisable by the Optionee
only if the Vesting Conditions are met and any necessary services are rendered
by the Optionee during the vesting period set forth in the Vesting Schedule, and
(iii) the value of the underlying Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to the Optionee.
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, if the Optionee resides in Brazil, the Optionee will be restricted to
the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related-Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
Foreign Asset/Account Reporting Information
If the Optionee is a resident or domiciled in Brazil, the Optionee may be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil. If the aggregate value of such assets and
rights is equal to or greater than US$100,000 but less than US$100,000,000, a
declaration must be submitted annually. If the aggregate value exceeds
US$100,000,000, a declaration must be submitted quarterly.
Tax on Financial Transactions (IOF)
Repatriation of funds (e.g., the proceeds from the sale of Shares) into Brazil
and the conversion of USD into BRL associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is the Optionee's
responsibility to comply with any applicable Tax on Financial Transactions
arising from his or her participation in the Plan. The Optionee should consult
with his or her personal tax advisor for additional details.
CANADA





--------------------------------------------------------------------------------





Method of Payment and Tax Obligations
This provision supplements Sections 4 and 8(a) of the Agreement:
Notwithstanding any discretion in the Plan or in this Agreement, without the
Company’s consent, the Optionee is not permitted to pay the Exercise Price by
the method set forth in Section 4(c), nor is the Optionee permitted to pay for
any Tax Related-Items by the delivery of (i) unencumbered Shares, or (ii)
withholding in Shares otherwise issuable to the Optionee upon exercise, as set
forth in Section 8(a).
The following two provisions apply if the Optionee is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.
Data Privacy
The provision supplements Section 14 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Optionee’s awards under the Plan. The Optionee further authorizes the Company,
its Subsidiaries, and the Stock Plan Administrator, to disclose and discuss the
Optionee’s participation in the Plan with their respective advisors. The
Optionee further authorizes the Company and its Subsidiaries to record such
information and to keep such information in his or her employee file.
Securities Law Notice
The Optionee is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including Options, Shares acquired under the Plan, and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, Options must be reported - generally at a nil cost -
if the C$100,000 cost threshold is exceeded because the Optionee holds other
foreign property. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market
value of the Shares at the time of acquisition, but if the Optionee owns other
shares of the Company, this ACB may need to be averaged with the ACB of the
other shares. The Optionee should consult his or her personal legal advisor to
ensure compliance with applicable reporting obligations.
CHILE
Securities Law Notice
The grant of the Options hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)
The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Commission of the Financial Market (“CMF”);

b)
The offer deals with securities not registered in the Registry of Securities or
in the Registry of Foreign Securities of the CMF, and therefore such securities
are not subject to its oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the CMF; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la Comisión para
el Mercado Financiero de Chile (“CMF”);

b)
La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;






--------------------------------------------------------------------------------





c)
Por tratar de valores no inscritos en la CMF no existe la obligación por parte
del emisor de entregar en Chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

Exchange Control Notice
If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office). In such case, the Optionee must provide certain information regarding
the transaction (e.g., amount, currency and destination of funds, as well as the
parties involved) to the bank or registered foreign exchange office used in the
remittance on a prescribed form. The bank or registered foreign exchange office
will submit the form to the Central Bank to notify the Central Bank of the
transaction.
If the Optionee exercises the Option using a cashless exercise method
implemented by the Company in connection with the Plan, and the aggregate
Exercise Price exceeds US$10,000, the Optionee must sign Annex 1 of the Manual
of Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank within the first ten (10) days of the month following the Exercise
Date.
The Optionee is not required to repatriate proceeds obtained from the sale of
Shares or from dividends to Chile; however, if the Optionee decides to
repatriate proceeds from the sale of Shares and/or dividends and the amount of
the proceeds to be repatriated exceeds U.S. $10,000, the Optionee acknowledges
that he or she must effect such repatriation through the Formal Exchange Market.
However, if the Optionee does not repatriate the funds and uses such funds for
the payment of other obligations contemplated under a different Chapter of the
Foreign Exchange Regulations, the Optionee must sign Annex 1 of the Manual of
Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank of Chile within the first ten (10) days of the month immediately
following the transaction.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the value of the Shares acquired under the Plan), the
Optionee must report the status of such investments annually to the Central
Bank, using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Please note that exchange control regulations in Chile are subject to change.
The Optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Optionee may have prior to the exercise of
the Option.
Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding (i) the results of investments held abroad; and
(ii) the taxes paid abroad which the taxpayers will use as credit against
Chilean income tax. To comply with these annual reporting obligations the
Optionee must submit a sworn statements setting forth the required information
before June 30 of each year. The sworn statement disclosing this information (or
Formularios) must be submitted electronically through the CIRS website:
www.sii.cl, using Form 1929. In addition, the Optionee will be personally
responsible for reporting taxable income on Form 22.
CHINA
Exchange Control Restrictions Applicable to Optionees who are PRC Nationals
If the Optionee is a local national of the People’s Republic of China (“PRC”),
the Optionee understands that, except as otherwise provided herein, his or her
Options can be exercised only by means of the cashless sell-all method, under
which all Shares underlying the Options are immediately sold upon exercise.
In addition, the Optionee understands and agrees that, pursuant to local
exchange control requirements, the Optionee is required to repatriate the cash
proceeds from the cashless sell-all method of exercise of the Options, (i.e.,
the sale proceeds less the Exercise Price and any administrative fees). The
Optionee agrees that the Company is authorized to instruct its designated broker
to assist with the immediate sale of such Shares (on the Optionee’s behalf
pursuant to this authorization), and the Optionee expressly authorizes such
broker to complete the sale of such Shares. The Optionee acknowledges that the
Company’s broker is under no obligation to arrange for the sale of Shares at any
particular price. The Company reserves the right to provide additional methods
of exercise depending on the development of local law.
In addition, the Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the Shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. The Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and the Optionee hereby consents and agrees that the proceeds
from the sale of Shares acquired under the Plan, net of the Exercise Price and
administrative fees, may be transferred to such special account prior to being
delivered to the Optionee. The proceeds, net of Tax Related-Items, may be paid
to the Optionee in U.S. Dollars or local currency at the Company’s discretion
(as of the Date of Grant, the proceeds are





--------------------------------------------------------------------------------





paid to the Optionee in local currency). In the event the proceeds are paid to
the Optionee in U.S. Dollars, the Optionee understands that he or she will be
required to set up a U.S. Dollar bank account in China and provide the bank
account details to the Employer and/or the Company so that the proceeds may be
deposited into this account.
If the proceeds are paid to the Optionee in local currency, the Optionee agrees
to bear any currency fluctuation risk between the time Shares are sold and the
time the sale proceeds are distributed through any such special exchange
account.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, Optionees residing in mainland China will be restricted to the
cashless sell-all method of exercise with respect to their Options. To complete
a cashless sell-all exercise, the Optionee understands that the Optionee needs
to instruct the broker to: (i) sell all of the purchased Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, brokerage fees and
any applicable Tax Related-Items; and (iii) remit the balance in cash to the
Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
Exchange Control Notice Applicable to Optionees in the PRC
If the Optionee is a local national of the PRC, the Optionee understands that
exchange control restrictions may limit the Optionee’s ability to access and/or
convert funds received under the Plan, particularly if these amounts exceed
US$50,000. The Optionee should confirm the procedures and requirements for
withdrawals and conversions of foreign currency with his or her local bank prior
to the Option exercise.
The Optionee agrees to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in the PRC.
COLOMBIA
Labor Law Acknowledgement
The following provision supplements Section 18 of the Agreement:
The Optionee acknowledges that pursuant to Article 15 of Law 50/1990 (Article
128 of the Colombian Labor Code), the Plan, the Option, the underlying Shares,
and any other amounts or payments granted or realized from participation in the
Plan do not constitute a component of the Optionee’s “salary” for any purpose.
To this extent, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions or any
other labor-related amount which may be payable.
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores), and
therefore, the Shares cannot be offered to the public in Colombia. Nothing in
the Agreement shall be construed as making a public offer of securities, or the
promotion of financial products in Colombia.
Exchange Control Notice
Foreign investments must be registered with the Central Bank of Colombia (Banco
de la República). Upon the subsequent sale or other disposition of investments
held abroad, the registration with the Central Bank must be canceled, the
proceeds from the sale or other disposition of the Shares must be repatriated to
Colombia and the appropriate Central Bank form must be filed (usually with the
Optionee’s local bank). The Optionee acknowledges that he or she personally is
responsible for complying with Colombian exchange control requirements.
Foreign Asset/Account Reporting Information
An annual informative return must be filed with the Colombian Tax Office
detailing any assets held abroad (including the Shares acquired under the Plan).
If the individual value of any of these assets exceeds a certain threshold, each
asset must be described (e.g., its nature and its value) and the jurisdiction in
which it is located must be disclosed. The Optionee acknowledges that he or she
personally is responsible for complying with this tax reporting requirement.
CROATIA
Exchange Control Notice
The Optionee must report any financial investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Optionee
should consult with





--------------------------------------------------------------------------------





his or her legal advisor to ensure compliance with current regulations. The
Optionee acknowledges that he or she personally is responsible for complying
with Croatian exchange control laws.




CZECH REPUBLIC
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the Czech Republic. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Optionee may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection and
payments (Shares and proceeds from the sale of Shares may be included in this
reporting requirement). Even in the absence of a request from the CNB, the
Optionee may need to report foreign direct investments with a value of CZK
2,500,000 or more in the aggregate and/or other foreign financial assets with a
value of CZK 200,000,000 or more.
Because exchange control regulations change frequently and without notice, the
Optionee should consult his or her personal legal advisor prior to the exercise
of the Option and the subsequent sale of Shares to ensure compliance with
current regulations. It is the Optionee’s responsibility to comply with Czech
exchange control laws, and neither the Company nor any Subsidiary will be liable
for any resulting fines or penalties.
DENMARK
Danish Stock Option Act
Notwithstanding anything in this Agreement to the contrary, the treatment of the
Option upon the Optionee’s termination of employment with the Company or an
Eligible Subsidiary, as applicable, shall be governed by the Danish Stock Option
Act, as in effect at the time of the Optionee’s termination (as determined by
the Committee in its discretion in consultation with leagal counsel). By
accepting the Option, the Optionee acknowledges that he or she has received a
Danish translation of an Employer Statement, which is being provided to comply
with the Danish Stock Option Act.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Denmark. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Denmark. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Denmark.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Denmark, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank.
The requirement to report certain information to the Danish Tax Administration
via Form V or K was eliminated effective January 1, 2019. However, the Optionee
must still report the foreign bank/broker accounts and their deposits, and
Shares held in a foreign bank or broker in his or her tax return under the
section on foreign affairs and income.
ECUADOR
Foreign Asset/Account Reporting Information
The Optionee will be responsible for including any Options that are exercised
during the previous fiscal year in his or her annual Net Worth Declaration if
his or her net worth exceeds the thresholds set forth in the law.





--------------------------------------------------------------------------------





FINLAND
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Finland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Finland. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Finland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Finland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
FRANCE
Type of Grant
The Option is not intended to qualify for the special tax and social security
treatment in France under Section L. 225-177 to L. 225-186-1 of the French
Commercial Code, as amended.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in France. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in France. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in France.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than France, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Consent to Receive Information in English
By accepting the Option, the Optionee confirms having read and understood the
Plan, the Notice of Grant, the Agreement and this Addendum, including all terms
and conditions included therein, which were provided in the English language.
The Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d’Achat d’Actions, le Bénéficiaire confirme avoir lu et
compris le Plan, la Notification d’Attribution, le Contrat et la présente Annexe
A, en ce compris tous les termes et conditions y relatifs, qui ont été fournis
en langue anglaise. Le Bénéficiaire accepte les dispositions de ces documents en
connaissance de cause.
Tax Information
The Options granted under the Agreement are not intended to be a tax-qualified
Options.
Foreign Asset/Account Reporting Information
The Optionee may hold any Shares acquired under the Plan, any sales proceeds
resulting from the sale of Shares or any dividends paid on such Shares outside
of France, provided the Optionee declares all foreign accounts, whether open,
current, or closed, in his or her income tax return. Failure to complete this
reporting triggers penalties for the resident. Further, French residents with
foreign account balances exceeding prescribed amounts may have additional
monthly reporting obligations.
GERMANY
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Germany. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.





--------------------------------------------------------------------------------





Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form must be filed electronically
and the form of report (“Allgemeine Meldeportal Statistik”) can be accessed via
the Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Optionee acknowledges that he or she personally is responsible for
complying with applicable reporting requirements.
HONG KONG
Sale Restriction
Shares received at exercise are accepted as a personal investment. If, for any
reason, the Option vests and becomes exercisable and the Option is exercised and
Shares are issued to the Optionee (or the Optionee’s heirs) within six (6)
months of the Date of Grant, the Optionee (or the Optionee’s heirs) agrees that
he or she will not dispose of any such Shares prior to the six (6)-month
anniversary of the Date of Grant.
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Optionee is advised to exercise caution in relation
to the offer. If the Optionee is in any doubt about any of the contents of this
document, the Optionee should obtain independent professional advice. Neither
the offer of Options nor the issuance of Shares upon exercise of the Options
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and its Subsidiaries. The Agreement, including
this Addendum, the Plan and other incidental communication materials distributed
in connection with the Options (i) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and (ii) are
intended only for the personal use of each eligible employee of the Company or
its Subsidiaries and may not be distributed to any other person.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.
HUNGARY
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Hungary. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
INDIA
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, if the Optionee resides in India, the Optionee will be restricted to
the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related-Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
Exchange Control Notice
The Optionee must repatriate any proceeds from the sale of Shares and any cash
dividends acquired under the Plan to India and convert the proceeds into local
currency within a certain period of the receipt (90 days for sale proceeds and
180 days for dividend payments, or within such other period of time as may be
required under applicable regulations and to convert the proceeds into local
currency). The Optionee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the Optionee deposits the foreign currency. The
Optionee should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.
It is the Optionee’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Optionee’s failure to comply with applicable local
laws.
Foreign Asset/Account Reporting Information





--------------------------------------------------------------------------------





The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard as significant penalties may apply in the case of non-compliance.
INDONESIA
Language Consent
A translation of the documents relating to this grant into Bahasa Indonesia can
be provided to the Optionee upon request to 200 S. Kraemer Blvd., Building E,
Brea California 92821, Attentiion: Corporate Secretary. By accepting the Option,
the Optionee (i) confirms having read and understood the documents relating to
the Options (i.e., the Plan and the Agreement) which were provided in the
English language, (ii) accepts the terms of those documents accordingly, and
(iii) agrees not to challenge the validity of this document based on Law No. 24
of 2009 on National Flag, Language, Coat of Arms and National Anthem or the
implementing Presidential Regulation (when issued).
Persetujuan Bahasa
Terjemahan dari dokumen-dokumen terkait dengan pemberian ini ke Bahasa Indonesia
dapat disediakan untuk Peserta berdasarkan permintaan kepada Envista’s Corporate
Compensation department. Dengan menerima Pemberian, Peserta (i) memberikan
konfirmasi bahwa anda telah membaca dan memahami dokumen-dokumen berkaitan
dengan Pemberian ini (yaitu, Program dan Perjanjian) yang disediakan dalam
Bahasa Inggris, (ii) menerima persyaratan di dalam dokumen-dokumen tersebut, dan
(iii) setuju untuk tidak mengajukan keberatan atas keberlakuan dari dokumen ini
berdasarkan Undang-Undang No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya
(ketika diterbitkan).
Exchange Control Notice
Indonesian residents repatriating funds (e.g., remittance of proceeds from the
sale of Shares into Indonesia) into Indonesia, the Indonesian bank through which
the transaction is made will submit a report of the transaction to the Bank of
Indonesia. For transactions of USD10,000 or more (or its equivalent in other
currency), a more detailed description of the transaction must be included in
the report and the Optionee may be required to provide information about the
transaction to the bank in order to complete the transaction. For foreign
currency transactions exceeding USD25,000, the underlying document of that
transaction will have to be submitted to the relevant local bank.
IRELAND
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Ireland. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Director Notification Obligation
If the Optionee is an Irish resident and is or becomes a director, shadow
director or secretary of an Irish subsidiary of the Company, the Optionee is
required to notify such Irish subsidiary in writing if he or she receives or
disposes an interest exceeding 1% of the Company's share capital (e.g., Options,
Shares) or if the Optionee becomes aware of an event giving rise to the
notification requirement. This notification requirement also applies with
respect to the interests of the Optionee's spouse or children under the age of
18 (whose interests will be attributed to the Optionee).
ISRAEL
Type of Grant
The Options are not intended to qualify for favorable tax treatment in Israel
under Section 102 of the Income Tax Ordinance (New Version) - 1961.
Mandatory Cashless Exercise Restriction
To facilitate compliance with local tax requirements, the Optionee agrees to
exercise the Option using the cashless sell-all exercise method whereby all
Shares subject to the exercised Option will be sold immediately upon exercise
and the proceeds of sale, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Optionee in accordance
with any applicable exchange control laws and regulations. The Optionee will not
be permitted to hold Shares after exercise. The Optionee further agrees that the
Company is authorized to instruct its designated broker to assist with the
mandatory cashless sell-all exercise of such Options (on the Optionee’s behalf
pursuant to this authorization) and the Optionee expressly authorizes the
Company’s designated broker to complete the cashless sell-all exercise. The
Optionee acknowledges that the Company’s designated





--------------------------------------------------------------------------------





broker is under no obligation to arrange for the cashless sell-all exercise at
any particular price. Upon the cashless sell-all exercise, the Company agrees to
pay the Optionee the cash proceeds from the sale, less any brokerage fees or
commissions and subject to any obligation to satisfy the Tax-Related Items.
The Optionee further agrees that any Shares to be issued to the Optionee shall
be deposited directly into an account with the Company’s designated broker. The
deposited Shares shall not be transferable (either electronically or in
certificate form) from the brokerage account. This limitation shall apply both
to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all Shares issued to the
Optionee under the Plan, whether or not the Optionee remains employed by the
Company or any Eligible Subsidiary.
Electronic Delivery
The following provision supplements Section 13 of the Agreement.
To the extent required pursuant to Israeli tax law, the Optionee consents and
agrees to deliver hard-copy written notices and/or actual copies of any notices
or confirmations provided by the Optionee related to his or her participation in
the Plan.
Data Privacy
The following provision supplements Section 14 of the Agreement:
Without derogating from the scope of Section 14 of the Agreement, the Optionee
hereby explicitly consents to the transfer of Data between the Company and a
designated Plan broker, including any requisite transfer of such Data outside of
the Optionee’s country and further transfers thereafter as may be required to a
broker or other third party.
Securities Law Information
This grant does not constitute a public offering under the Securities Law, 1968.
ITALY
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Italy. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Italy. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Italy.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Italy, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Plan Document Acknowledgement
In accepting the Option, the Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
(including this Addendum), in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement, (including this Addendum).
The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Section 8: Tax
Obligations; Section 17: Governing Law and Venue; Section 18: Nature of Option;
Section 26: Addendums; Section 27: Imposition of Other Requirements; Section 28:
Recoupment; and the Data Privacy section above.




Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, if the Optionee resides in Italy, the Optionee will be restricted to
the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related-Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole





--------------------------------------------------------------------------------





discretion, to permit cash exercises, cashless sell-to-cover exercises or any
other method of exercise and payment deemed appropriate by the Company.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions. Italian residents should
consult with their personal tax advisor to determine their personal reporting
obligations.
Foreign Asset Tax
The value of any Shares (and other financial assets) held outside Italy by
individuals resident of Italy may be subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year. The value of financial assets held
abroad must be reported in Form RM of the annual return. The Optionee should
consult his or her personal tax advisor for additional information on the
foreign asset tax.
JAPAN
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the Shares.
In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Asset/Account Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Optionee should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to the Optionee and whether the Optionee will be required to include
details of any outstanding Option or Shares held by the Optionee in the report.
KOREA
Exchange Control Notice
If the Optionee realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends with respect to options granted prior to July 18, 2017,
Korean exchange control laws may require the Optionee to repatriate the proceeds
back to Korea within three (3) years of the sale/receipt.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) to the Korean tax authority and file a report
with respect to such accounts in June of the following year if the monthly
balance of such accounts exceeds KRW 500 million (or an equivalent amount in
foreign currency) on any month-end date during a calendar year. The Optionee
should consult with his/her personal tax advisor to determine his or her
personal reporting obligations.
LUXEMBOURG
Termination
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) the definition of “Normal Retirement” set forth in the Plan
shall not apply and instead “Normal Retirement” shall mean the Optionee’s
attainment of the statutory retirement age in Luxembourg. In the absence of a
statutory retirement age, “Normal Retirement” shall mean attainment of the
customary age for retirement in Luxembourg.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Optionee works in a jurisdiction other than Luxembourg, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
MALAYSIA
Director Notification
If the Optionee is a director of an Eligible Subsidiary in Malaysia, the
Optionee is subject to certain notification requirements under the Malaysian
Companies Act, 2016. Among these requirements is an obligation to notify the
Eligible Subsidiary in Malaysia in writing when the Optionee receives an
interest (e.g., Options, Shares) in the Company or any related companies. In
addition, the Optionee must notify the Eligible Subsidiary in Malaysia when he
or she sells Shares of the Company or any related company (including when the
Optionee sells Shares acquired under the Plan) This notification must be made
within fourteen (14) days of acquiring or disposing of any interest in the
Company or any related company.
MEXICO
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement.
By accepting the Options, the Optionee acknowledges that he or she understands
and agrees that: (i) the Option is not related to the salary and other
contractual benefits granted to the Optionee by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the Option the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 200 S. Kraemer Blvd., Building E, Brea
California 92821, is solely responsible for the administration of the Plan.
Participation in the Plan and, the acquisition of Shares under the Plan does
not, in any way establish an employment relationship between the Optionee and
the Company since the Optionee is participating in the Plan on a wholly
commercial basis and the Optionee’s sole employer is the Subsidiary employing
the Optionee, as applicable, nor does it establish any rights between the
Optionee and the Employer.
Plan Document Acknowledgment
By participating in the Plan, the Optionee acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.
In addition, by participating in the Plan, the Optionee further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 18 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the Option.
Finally, the Optionee hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementan la sección 18 de Acuerdo:
Al Acpetar la Opción, la persona que recibe la opción manifiesta que entiende y
acuerda que: (i) la Opción no se encuentra relacionada con el salario ni con
otras prestaciones contractuales concedidas a la persona que recibe la opciónpor
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o detrimento en los términos y condiciones de empleo.
Declaración de Política
La concesión de la Opción que hace la Compañía bajo el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 200 S. Kraemer Blvd., Building
E, Brea California 92821, es la única responsable de la administración del Plan.
La participación en el Plan y la adquisición de Acciones no establece de forma
alguna,





--------------------------------------------------------------------------------





una relación de trabajo entre quien recibe la opción y la Compañía, ya que la
participación en el Plan por parte de quien recibe la opción es completamente
comercial y el único patrón es Subsidiaria que esta contratando a quien recibe
la opción, en caso de ser aplicable, así como tampoco establece ningún derecho
entre quien recibe la opción y el patrón.
Reconocimiento del Plan de Documentos
Al aceptar la opción, quien recibe la misma reconoce que ha recibido copias del
Plan y del Acuerdo, que ha revisado en su totalidad tanto el Plan como el
Acuerdo y, que ha entendido y aceptado las disposiciones contenidas en el Plan y
en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, quien recive la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la sección 18 del Acuerdo, en la cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la Opción.
Finalmente, por medio de la presente, quien recibe la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.
NETHERLANDS
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in the Netherlands. Instead, the provisions of Section 5(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in the Netherlands.
In the absence of a statutory retirement age, “Normal Retirement” shall mean
attainment of the customary age for retirement in the Netherlands.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than the Netherlands, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Optionee the retirement provisions of this
Agreement that are applicable in such other jurisdiction.
NORWAY
None.
POLAND
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Poland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Poland. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Poland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Poland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad are obligated to file quarterly reports with the National Bank
of Poland incorporating information on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000.
Exchange Control Notice
Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently EUR 15,000). Polish residents are required to store
documents connected with foreign exchange transactions for a period of five
years from the date the exchange transaction was made.





--------------------------------------------------------------------------------





PORTUGAL
Termination
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement), the definition of “Normal Retirement” set forth in the Plan
shall not apply and instead “Normal Retirement” shall mean the Optionee’s
attainment of the statutory retirement age in Portugal. In the absence of a
statutory retirement age, “Normal Retirement” shall mean attainment of the
customary age for retirement in Portugal.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Optionee works in a jurisdiction other than Portugal, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead the retirement provisions of this Agreement that are applicable in such
other jurisdiction.
Language Consent
The Optionee hereby expressly declares that he or she is proficient in the
English language and has read, understood and fully accepts and agrees with the
terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua
O Participante, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e do Contrato.
Exchange Control Notice
If the Optionee is a Portuguese resident and holds Shares after exercise of the
Option, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on the Optionee’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, The Optionee is
responsible for submitting the report to the Banco de Portugal, unless the
Optionee engages a Portuguese financial intermediary to file the reports on his
or her behalf.
RUSSIA
Labor Law Acknowledgement
The Optionee understands that if the Optionee continues to hold the Shares
acquired under the Plan after an involuntary termination of employment, the
Optionee will be ineligible to receive unemployment benefits in Russia.
Foreign Asset/Account Reporting Information
The Optionee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Optionee is also required to
report (i) the beginning and ending balances in such a foreign bank account each
year and (ii) transactions related to such a foreign account during the year to
the Russian tax authorities, on or before June 1 of the following year. The tax
authorities may require supporting documents related to transactions in such
foreign bank accounts.  The Optionee should consult his or her personal tax
advisor to determine and ensure compliance with his or her foreign asset/account
reporting obligations. As of January 1, 2020, the Optionee also will be required
to report his or her foreign brokerage accounts and foreign accounts with other
financial institutions (financial market organizations). Certain specific
exceptions from the reporting requirements may apply. 
Anti-Corruption Legislation Information
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including the Shares acquired under the
Plan). The Optionee should consult with his or her personal legal advisor to
determine whether this restriction applies to the Optionee’s circumstances.
Data Privacy. This data privacy consent replaces Section 14 of the Agreement:
1.Purposes for processing of the Personal Data
1.Öåëè îáðàáîòêè Ïåðñîíàëüíûõ äàííûõ
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.
1.1.
Ïðåäîñòàâëåíèå Ñóáúåêòàì ïåðñîíàëüíûõ äàííûõ îãðàíè÷åííûõ ïðàâ íà àêöèè (Option)
èëè ïðàâ ïîêóïêè îáûêíîâåííûõ àêöèé.
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Ñîáëþäåíèå äåéñòâóþùåãî çàêîíîäàòåëüñòâà Ðîññèéñêîé Ôåäåðàöèè;
2.The Optionee hereby grants consent to processing of the personal data listed
below
2.Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì äàåò ñîãëàñèå íà îáðàáîòêó ïåðå÷èñëåííûõ
íèæå ïåðñîíàëüíûõ äàííûõ






--------------------------------------------------------------------------------





2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Ôàìèëèÿ, èìÿ, îò÷åñòâî, ãîä, ìåñÿö, äàòà è ìåñòî ðîæäåíèÿ, ïîë, âîçðàñò, àäðåñ,
ãðàæäàíñòâî, ñâåäåíèÿ îá îáðàçîâàíèè, êîíòàêòíàÿ èíôîðìàöèÿ (äîìàøíèé(å)
àäðåñ(à), íîìåðà ïðÿìîãî îôèñíîãî, äîìàøíåãî è ìîáèëüíîãî òåëåôîíîâ, àäðåñ
ýëåêòðîííîé ïî÷òû è äð.), ôîòîãðàôèè;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Ñâåäåíèÿ, ñîäåðæàùèåñÿ â äîêóìåíòàõ, óäîñòîâåðÿþùèõ ëè÷íîñòü, â òîì ÷èñëå
ïàñïîðòíûå äàííûå, ÈÍÍ è íîìåð ñòðàõîâîãî ñâèäåòåëüñòâà ãîñóäàðñòâåííîãî
ïåíñèîííîãî ñòðàõîâàíèÿ, â òîì ÷èñëå ôîòîêîïèè ïàñïîðòîâ, âèç, ðàçðåøåíèé íà
ðàáîòó, âîäèòåëüñêèõ óäîñòîâåðåíèé, äðóãèõ ëè÷íûõ äîêóìåíòîâ;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Èíôîðìàöèÿ î òðóäîâîé äåÿòåëüíîñòè, âêëþ÷àÿ äîëæíîñòíûå îáÿçàííîñòè, èíôîðìàöèÿ
î òåêóùåì è ïðåæíèõ ðàáîòîäàòåëÿõ, ñâåäåíèÿ î ïîâûøåíèÿõ, äèñöèïëèíàðíûõ
âçûñêàíèÿõ, ïåðåâîäàõ íà äðóãóþ äîëæíîñòü/ðàáîòó, è ò.ä.;
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Èíôîðìàöèÿ î ðàçìåðå çàðàáîòíîé ïëàòû Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ, äàííûå îá
èçìåíåíèè çàðàáîòíîé ïëàòû, îá ó÷àñòèè â ïðåìèàëüíûõ ñèñòåìàõ è ïðîãðàììàõ
Ðàáîòîäàòåëÿ, èíôîðìàöèÿ î âûïëà÷åííûõ ïðåìèÿõ, è ò.ä.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Ñâåäåíèÿ î ðàáî÷åì âðåìåíè, âêëþ÷àÿ íîðìàëüíóþ ïðîäîëæèòåëüíîñòü ðàáî÷åãî
âðåìåíè â íåäåëþ è êîëè÷åñòâî ôàêòè÷åñêè îòðàáîòàííîãî ðàáî÷åãî âðåìåíè;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Ñâåäåíèÿ î ïðèíàäëåæíîñòè ê îïðåäåëåííûì êàòåãîðèÿì ðàáîòíèêîâ, êîòîðûì
ïðåäîñòàâëÿþòñÿ ãàðàíòèè è ëüãîòû â ñîîòâåòñòâèè ñ Òðóäîâûì êîäåêñîì Ðîññèéñêîé
Ôåäåðàöèè è èíûì äåéñòâóþùèì çàêîíîäàòåëüñòâîì;
2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);
2.7.
Èíôîðìàöèÿ î íàëîãîâîì ñòàòóñå Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ (îñâîáîæäåíèå îò
óïëàòû íàëîãîâ, ÿâëÿåòñÿ ëè íàëîãîâûì ðåçèäåíòîì è ò.ä.);
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Èíôîðìàöèÿ îá îáûêíîâåííûõ àêöèÿõ èëè ÷ëåíñòâå â ñîâåòå äèðåêòîðîâ Ñóáúåêòà
ïåðñîíàëüíûõ äàííûõ, îáî âñåõ ïðîãðàììàõ âîçíàãðàæäåíèÿ èëè èíûõ ïðàâàõ íà
ïîëó÷åíèå îáûêíîâåííûõ àêöèé, êîòîðûå áûëè ïðåäîñòàâëåíû, àííóëèðîâàíû,
èñïîëíåíû, ïîãàøåíû, íåïîãàøåíû èëè ïîäëåæàò âûïëàòå.
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 2 above.
2.9.
Ëþáûå èíûå äàííûå, êîòîðûå ìîãóò ïîòðåáîâàòüñÿ Îïåðàòîðàì â ñâÿçè ñ
îñóùåñòâëåíèåì öåëåé, óêàçàííûõ â ï. 3 âûøå.
the “Personal Data”
äàëåå - «Ïåðñîíàëüíûå äàííûå»
 
 
3.1.The Optionee hereby consents to performing the following operations with the
Personal Data:
3.1.Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì äàåò ñîãëàñèå íà ñîâåðøåíèå ñ
Ïåðñîíàëüíûìè äàííûìè ïåðå÷èñëåííûõ íèæå äåéñòâèé:
3.1.1
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
îáðàáîòêà Ïåðñîíàëüíûõ äàííûõ, âêëþ÷àÿ ñáîð, ñèñòåìàòèçàöèþ, íàêîïëåíèå,
õðàíåíèå, óòî÷íåíèå (îáíîâëåíèå, èçìåíåíèå), èñïîëüçîâàíèå, ðàñïðîñòðàíåíèå (â
òîì ÷èñëå ïåðåäà÷à), îáåçëè÷èâàíèå, áëîêèðîâàíèå, óíè÷òîæåíèå ïåðñîíàëüíûõ
äàííûõ;
3.1.2
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;
3.1.2.
òðàíñãðàíè÷íàÿ ïåðåäà÷à Ïåðñîíàëüíûõ äàííûõ îïåðàòîðàì íà òåððèòîðèè ëþáûõ
èíîñòðàííûõ ãîñóäàðñòâ. Ñóáúåêò ïåðñîíàëüíûõ äàííûõ íàñòîÿùèì ïîäòâåðæäàåò, ÷òî
îí áûë óâåäîìëåí î òîì, ÷òî ïîëó÷àòåëè Ïåðñîíàëüíûõ äàííûõ ìîãóò íàõîäèòüñÿ â
èíîñòðàííûõ ãîñóäàðñòâàõ, íå îáåñïå÷èâàþùèõ àäåêâàòíîé çàùèòû ïðàâ ñóáúåêòîâ
ïåðñîíàëüíûõ äàííûõ;
3.1.3
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
âêëþ÷åíèå Ïåðñîíàëüíûõ äàííûõ â îáùåäîñòóïíûå èñòî÷íèêè ïåðñîíàëüíûõ äàííûõ (â
òîì ÷èñëå ñïðàâî÷íèêè, àäðåñíûå êíèãè è ò.ï.), ðàçìåùåíèå Ïåðñîíàëüíûõ äàííûõ íà
ñàéòàõ Îïåðàòîðîâ â ñåòè Èíòåðíåò.
 
 
 
 
3.2.General description of the data processing methods used by the Company
3.2.Îáùåå îïèñàíèå èñïîëüçóåìûõ Îïåðàòîðîì(àìè) ñïîñîáîâ îáðàáîòêè ïåðñîíàëüíûõ
äàííûõ






--------------------------------------------------------------------------------





3.2.1.
When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful actions.
3.2.1.
Ïðè îáðàáîòêå Ïåðñîíàëüíûõ äàííûõ Îïåðàòîðû ïðèíèìàþò íåîáõîäèìûå
îðãàíèçàöèîííûå è òåõíè÷åñêèå ìåðû äëÿ çàùèòû Ïåðñîíàëüíûõ äàííûõ îò
íåïðàâîìåðíîãî èëè ñëó÷àéíîãî äîñòóïà ê íèì, óíè÷òîæåíèÿ, èçìåíåíèÿ,
áëîêèðîâàíèÿ, êîïèðîâàíèÿ, ðàñïðîñòðàíåíèÿ Ïåðñîíàëüíûõ äàííûõ, à òàêæå îò èíûõ
íåïðàâîìåðíûõ äåéñòâèé.
3.2.2.
Processing of the Personal Data by the Company shall be performed using the data
processing methods that ensure confidentiality of the Personal Data, except
where: (1) Personal Data is impersonalized; and (2) in relation to publicly
available Personal Data; and in compliance with the established requirements to
ensuring the security of personal data, the requirements to the tangible media
of biometric personal data and to the technologies for storage of such data
outside personal data information systems in accordance with the effective
legislation.
3.2.2.
Îáðàáîòêà Ïåðñîíàëüíûõ äàííûõ Îïåðàòîðàìè îñóùåñòâëÿåòñÿ ïðè ïîìîùè ñïîñîáîâ,
îáåñïå÷èâàþùèõ êîíôèäåíöèàëüíîñòü òàêèõ äàííûõ, çà èñêëþ÷åíèåì ñëåäóþùèõ
ñëó÷àåâ: (1) â ñëó÷àå îáåçëè÷èâàíèÿ Ïåðñîíàëüíûõ äàííûõ; (2) â îòíîøåíèè
îáùåäîñòóïíûõ Ïåðñîíàëüíûõ äàííûõ; è ïðè ñîáëþäåíèè óñòàíîâëåííûõ òðåáîâàíèé ê
îáåñïå÷åíèþ áåçîïàñíîñòè ïåðñîíàëüíûõ äàííûõ, òðåáîâàíèé ê ìàòåðèàëüíûì
íîñèòåëÿì áèîìåòðè÷åñêèõ ïåðñîíàëüíûõ äàííûõ è òåõíîëîãèÿì õðàíåíèÿ òàêèõ äàííûõ
âíå èíôîðìàöèîííûõ ñèñòåì ïåðñîíàëüíûõ äàííûõ â ñîîòâåòñòâèè ñ äåéñòâóþùèì
çàêîíîäàòåëüñòâîì.
4.Term, revocation procedure
4.Ñðîê, ïîðÿäîê îòçûâà
This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of The Optionee.
Íàñòîÿùåå ñîãëàñèå äåéñòâóåò â òå÷åíèå íåîïðåäåëåííîãî ñðîêà. Ñóáúåêò
ïåðñîíàëüíûõ äàííûõ ìîæåò îòîçâàòü íàñòîÿùåå ñîãëàñèå ïóòåì íàïðàâëåíèÿ
Îïåðàòîðó(àì) ïèñüìåííîãî(ûõ) óâåäîìëåíèÿ(èé) íå ìåíåå ÷åì çà 90 (äåâÿíîñòî)
äíåé äî ïðåäïîëàãàåìîé äàòû îòçûâà íàñòîÿùåãî ñîãëàñèÿ. Ñóáúåêò ïåðñîíàëüíûõ
äàííûõ ñîãëàøàåòñÿ íà òî, ÷òî â òå÷åíèå óêàçàííîãî ñðîêà Îïåðàòîð(û) íå
îáÿçàí(û) ïðåêðàùàòü îáðàáîòêó ïåðñîíàëüíûõ äàííûõ è óíè÷òîæàòü ïåðñîíàëüíûå
äàííûå Ñóáúåêòà ïåðñîíàëüíûõ äàííûõ.
 
 

Securities Law Notice
The Optionee acknowledges that the Agreement, the grant of the Options, the Plan
and all other materials the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia, and
the Optionee 's acceptance of the Options results in an agreement between the
Company and the Optionee that is completed in the United States and is governed
by the laws of the State of Delaware. Shares to be issued under the Plan have
not and will not be registered in Russia, nor will they be admitted for listing
on any Russian exchange for trading within Russia. Thus, the Shares described in
any Plan documents may not be offered or placed in public circulation in Russia.
In no event will the Shares to be issued under the Plan be delivered to the
Optionee in Russia. All the Shares acquired under the Plan will be maintained on
behalf of the Optionee outside of Russia. The Optionee will not be permitted to
sell or otherwise transfer the Shares directly to a Russian legal entity or
resident.
Exchange Control Notice
Under current exchange control regulations in Russia, the Optionee is required
to repatriate certain cash amounts received with respect to the Options
(including proceeds from the sale of the Shares) to Russia as soon as the
Optionee intends to use those cash amounts for any purpose, including
reinvestment. Such funds must initially be credited to the Optionee through a
foreign currency account at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to foreign banks in
accordance with Russian exchange control laws. As an express statutory exception
to the above-mentioned repatriation rule, cash dividends paid on the Shares can
be paid directly to a foreign bank or brokerage account opened with a bank
located in an OECD (Organization for Economic Co-operation and Development) or
FATF (Financial Action Task Force) country. As of January 1, 2018, 
cash proceeds from the sale of the Shares listed on one of the foreign stock
exchanges on the list provided for by the Russian Federal law “On the Securities
Market”, can also be paid directly to a foreign bank or brokerage account opened
with a bank located in an OECD or FATF country. Other statutory exceptions may
apply, and the Optionee should consult with his or her personal legal advisory
in this regard.
SAUDI ARABIA
Securities Law Notice
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Rules of the Offers of Securities and Continuing
Obligations issued by the Capital Market Authority.





--------------------------------------------------------------------------------





The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial adviser.
SINGAPORE
Securities Law Notice
The grant of the Options is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to the Optionee with a view to the
underlying Shares being subsequently offered for sale to any other party. The
Plan has not been, and will not be, lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Optionee should note that the Options
are subject to section 257 of the SFA and the Optionee should not make (i) any
subsequent sale of the Shares in Singapore or (ii) any offer of such subsequent
sale of the Shares subject to the Option in Singapore, unless such sale or offer
is made after six (6) months from the Date of Grant or pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA. The Shares are currently traded on the New York Stock Exchange,
which is located outside of Singapore, under the ticker symbol “NVST” and Shares
acquired under the Plan may be sold through this exchange.
Chief Executive Officer and Director Notification Requirement
If the Optionee is the Chief Executive Officer (the “CEO”), or a director,
associate director, or shadow director of a Singapore Subsidiary of the Company,
the Optionee is subject to certain notification requirements under the Singapore
Companies Act, regardless of whether the Optionee is resident or employed in
Singapore. Among these requirements is an obligation to notify the Singapore
Subsidiary in writing when the Optionee receives an interest (e.g., the Options,
Shares, etc.) in the Company of any related company. In addition, the Optionee
must notify the Singapore Subsidiary when the Optionee sells Shares of the
Company or any related company (including when the Optionee sells Shares
acquired under the Plan). These notifications must be made within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., exercise of the Options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO / or a
director.
SLOVAKIA
None.
SOUTH AFRICA
Tax Obligations
The following provision supplements Section 8(a) of the Agreement.
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
Securities Law Notice
In compliance with South African securities laws, the documents listed below are
available on the following websites:
i.
a copy of the Company’s most recent annual report (i.e., Form 10-K) is available
at: https://investors.envistaco.com/sec-filings;

ii.
a copy of the Plan is attached as an exhibit to the Company’s annual report
(i.e., Form 10-K) available at https://investors.envista.com/sec-filings; and

iii.
a copy of the Plan Prospectus is available at www.fidelity.com.

A copy of the above documents will be sent to the Optionee free of charge on
written request to 200 S. Kraemer Blvd., Building E, Brea California 92821,
Attention: Corporate Secretary.
The Optionee should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, the Optionee should
contact his or her tax advisor for specific information concerning the
Optionee’s personal tax situation with regard to Plan participation.
Tax Clearance Certificate for Cash Exercises
If the Optionee exercises the Option by a cash purchase exercise, the Optionee
is required to obtain and provide to the Employer, or any third party designated
by the Employer or the Company, a Tax Clearance Certificate (with respect to
Foreign Investments) bearing the official stamp and signature of the Exchange
Control Department of the South African Revenue Service (“SARS”).





--------------------------------------------------------------------------------





The Optionee must renew this Tax Clearance Certificate each twelve (12) months
or in such other period as may be required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, he or she is not required to
obtain a Tax Clearance Certificate.
Exchange Control Notice
The Options may be subject to exchange control regulations in South Africa. In
particular, if the Optionee is a South African resident for exchange control
purposes, he or she is required to obtain approval from the South African
Reserve Bank for payments (including payments of proceeds from the sale of the
Shares) that he or she receives into accounts based outside of South Africa
(e.g., a U.S. brokerage account). Because exchange control regulations are
subject to change, the Optionee should consult with his or her personal advisor
to ensure compliance with current regulations. The Optionee is responsible for
ensuring compliance with all exchange control laws in South Africa.
SPAIN
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Spain. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Spain. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Spain.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Spain, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Nature of Options
This provision supplements Section 18 of the Agreement:
In accepting the grant of Options, the Optionee acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
The Optionee understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Options will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Optionee understands that the Option is granted on the
assumption and condition that the Option and the Shares issued upon exercise of
the Option shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, or salary for any purposes (including severance compensation) or any
other right whatsoever.
Further, the Optionee understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Option will be
cancelled without entitlement to any Shares if the Optionee’s employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Committee, in its sole discretion, shall determine the
date when the Optionee’s employment has terminated for purposes of the Option.
The Optionee understands that this Option grant would not be made to the
Optionee but for the assumptions and conditions referred to above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Option shall be null and void.
Exchange Control Notice
The Optionee must declare the acquisition of the Shares to the Direccioìn
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Economy,
Industry and Competitiveness for statistical purposes. The Optionee must also
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if the Optionee wishes to
import the ownership title of the Shares (i.e., share certificates) into Spain,
he or she must declare the importation of such securities to the DGCI. The sale
of the Shares must also be declared to the DGCI by means of a form D-6 filed in
January. The form D-6, generally, must be filed within one (1) month after the
sale if the Optionee owns more than 10% of the share capital of





--------------------------------------------------------------------------------





the Company or his or her investment exceeds €1,502,530. In addition, the
Optionee may be required to electronically declare to the Bank of Spain any
foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents, depending on the balances in such accounts together
with the value of such instruments as of December 31 of the relevant year, or
the volume of transactions with non-Spanish residents during the relevant year.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the
Options. The Plan, the Agreement (including this Addendum) and any other
documents evidencing the grant of the Options have not, nor will they be,
registered with the Comisión Nacional del Mercado de Valores, and none of those
documents constitutes a public offering prospectus.
Foreign Asset/Account Reporting Information
To the extent the Optionee holds rights or assets (e.g., cash or the Shares held
in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year (or at any time
during the year in which the Optionee sells or disposes of such right or asset),
the Optionee is required to report information on such rights and assets on his
or her tax return for such year. After such rights or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than €20,000
per type of right or asset as of each subsequent December 31, or if the Optionee
sells Shares or cancel bank accounts that were previously reported. Failure to
comply with this reporting requirement may result in penalties to the Spanish
residents.
In addition, the Optionee may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
SWEDEN
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Sweden. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee’s attainment of the statutory retirement age in Sweden. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Sweden.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Sweden, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
SWITZERLAND
Securities Law Notice
Neither this document nor any other materials relating to the Options (i)
constitutes a prospectus according to article 35 et seq. of the Swiss Federal
Act on Financial Services ("FinSA"), (ii) may be publicly distributed nor
otherwise made publicly available in Switzerland to any person other than an
employee of the Company, or (iii) has been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 of FinSA or any
Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (FINMA).
TAIWAN
Data Privacy
The Optionee acknowledges that he or she has read and understands the terms
regarding collection, processing and transfer of personal data contained in
Section 14 of the Agreement and agrees that, upon request of the Company or the
Employer, the Optionee will provide any executed data privacy consent form to
the Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under





--------------------------------------------------------------------------------





the data privacy laws in Optionee’s country, either now or in the future. The
Optionee understands he or she will not be able to participate in the Plan if
the Optionee fails to execute any such consent or agreement.
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Optionee is a resident of Taiwan, he or she may acquire foreign currency,
and remit the same out of or into Taiwan, up to US$5,000,000 per year without
justification. If the transaction amount is TWD$500,000 or more in a single
transaction, the Optionee must submit a Foreign Exchange Transaction Form to the
remitting bank. If the transaction amount is US$500,000 or more in a single
transaction, the Optionee may be required to provide additional supporting
documentation to the satisfaction of the remitting bank.
THAILAND
Exchange Control Notice
Thai residents realizing US$50,000 or more in a single transaction from the sale
of Shares or the payment of dividends are required to repatriate the funds to
Thailand immediately following the receipt of the funds and to then either
convert such repatriated funds into Thai Baht or deposit the funds into a
foreign currency account opened with any commercial bank in Thailand within 360
days of repatriation. Any such commercial bank must be duly authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency. Further, for repatriated funds of US$50,000 or more, the Optionee must
specifically report the inward remittance by submitting the Foreign Exchange
Transaction Form to an authorized agent, i.e., a commercial bank authorized by
the Bank of Thailand to engage in the purchase, exchange and withdrawal of
foreign currency.
If the Optionee does not comply with this obligation, the Optionee may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Optionee should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is the Optionee’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Subsidiary will be liable for
any fines or penalties resulting from Optionee’s failure to comply with
applicable laws.
TURKEY
Securities Law Notice
Under Turkish law, the Optionee is not permitted to sell Shares acquired under
the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange under the ticket symbol “NVST” and the Shares may be sold through this
exchange.
Exchange Control Notice
If the Optionee remits funds out of Turkey in order to exercise the Options, the
Optionee must remit such funds through a licensed financial intermediary
institution in Turkey.
In certain circumstances, Turkish residents are permitted to sell Shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Therefore, Turkish residents may be required to appoint a Turkish
broker to assist with the sale of the Shares acquired under the Plan. The
Optionee should consult his or her personal legal advisor before selling any
Shares acquired under the Plan to confirm the applicability of this requirement.
UNITED ARAB EMIRATES
Securities Law Notice
The Agreement, the Plan, and other incidental communication materials related to
the Options are intended for distribution only to employees of the Company and
its Subsidiaries for the purposes of an incentive scheme.
The Emirates Securities and Commodities Authority and Central Bank have no
responsibility for reviewing or verifying any documents in connection this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it. The securities to
which this statement relates may be illiquid and/or subject to restrictions on
their resale. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities.
If the Optionee does not understand the contents of the Agreement, including
this Addendum, or the Plan, the Optionee should obtain independent professional
advice.







--------------------------------------------------------------------------------





UNITED KINGDOM
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the United Kingdom. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Tax Obligations
This provision supplements Section 8 of the Agreement:
Without limitation to Section 8 of the Agreement, the Optionee hereby agrees
that the Optionee is liable for all Tax Related-Items and hereby covenants to
pay all such Tax Related-Items, as and when requested by the Company, or if
different, the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Optionee also hereby
agrees to indemnify and keep indemnified the Company and, if different, the
Employer, against any Tax Related-Items that they are required to pay or
withhold, or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Optionee’s behalf.
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Optionee may not be able to indemnify the Company or the Employer for
the amount of any income tax not collected from or paid by the Optionee, as it
may be considered a loan. In this case, the amount of any uncollected amounts
may constitute a benefit to the Optionee on which additional income tax and
National Insurance Contributions may be payable. The Optionee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer for the value of any National Insurance Contributions
due on this additional benefit, which the Company or the Employer may recover by
any of the means referred to in Section 8 of the Agreement.
*    *    *    *    *















































--------------------------------------------------------------------------------





Addendum B
PERSONAL DATA (PRIVACY) ORDINANCE
PERSONAL INFORMATION COLLECTION STATEMENT - HONG KONG
As part of its responsibilities in relation to the collection, holding,
processing or use of the personal data of employees under the Personal Data
(Privacy) Ordinance, Envista Holdings Corporation and its subsidiaries (the
“Company”) and the Optionee’s Hong Kong employer, as applicable, (the “Hong Kong
Employer”) hereby is providing the Optionee with the following information.
Purpose
From time to time, it is necessary for the Optionee to provide the Company and
the Hong Kong Employer with the Optionee’s personal data for purposes related to
the Optionee’s employment and the grant of equity compensation awards by the
Company to the Optionee under the Plan, as amended and restated and any other
equity compensation plan that may be established by the Company (collectively,
the “Plan”), as well as managing the Optionee’s ongoing participation in the
Plan and for other purposes directly relating thereunder.
Transfer of Personal Data
Personal data will be kept confidential but, subject to the provisions of any
applicable law, may be:


▪
Made available to appropriate persons at the Company around the world (and the
Optionee hereby consents to the transfer of the Optionee’s data outside of Hong
Kong);



▪
Supplied to any agent, contractor or third party who provides administrative or
other services to the Company and/or the Hong Kong Employer or elsewhere and who
has a duty of confidentiality (examples of such persons include, but are not
limited to, any third party brokers or administrators engaged by the Company in
relation to the Plan, external auditors, trustees, insurance companies,
actuaries and any consultants/agents appointed by the Company and/or the Hong
Kong Employer to plan, provide and/or administer employee benefits and awards
granted under the Plan);



▪
Disclosed to any government departments or other appropriate governmental or
regulatory authorities in Hong Kong or elsewhere such as the Inland Revenue
Department and the Labour Department;



▪
Made available to any actual or proposed purchaser of all or part of the
business of the Company or the Hong Kong Employer, in the case of any merger,
acquisition or other public offering, the purchaser or subscriber for shares in
the Company or the Hong Kong Employer; and



▪
Made available to third parties in the form of marketing materials and/or
directories identifying the names, office telephone numbers, email addresses
and/or other contact information for key officers, senior employees and their
secretaries, assistants and support staff of the Company or the Hong Kong
Employer for promotional and administrative purposes.

Transfer of the Optionee’s personal data in connection with the Plan will only
be made for one or more of the purposes specified above.


Access and Correction of Personal Data
Under the Personal Data (Privacy) Ordinance, the Optionee has the right to
ascertain whether the Hong Kong Employer holds the Optionee’s personal data, to
obtain a copy of the data, and to correct any data that is inaccurate. The
Optionee may also request the Hong Kong Employer to inform the Optionee of the
type of personal data that it holds.
Requests for access and correction or for information regarding policies and
practices and kinds of data in connection with the Plan should be addressed in
writing to: 200 S. Kraemer Blvd., Building E, Brea California 92821, Attention:
Compensation Department.
A small fee may be charged to offset our administrative costs in complying with
the Optionee’s access requests.





--------------------------------------------------------------------------------





Nothing in this statement shall limit the rights of the Optionee under the
Personal Data (Privacy) Ordinance.
The Optionee’s signature set forth on the signature page of this Agreement
represents the Optionee’s acknowledgement of the terms contained herein.


* * * * *

















